Case 2:16-bk-19233-ER      Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42           Desc
                            Main Document    Page 1 of 54


  1
  1   DAVID B. GOLUBCHIK (State Bar No. 185520)
      JEFFREY S. KWONG (State Bar No. 288239)
  2
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5
  5   Email: DBG@LNBYB.com; JSK@LNBYB.COM
  6
  6   Attorneys for Debtor and Debtor in Possession
  7
  7   Pedram Minoofar (SBN 198599)
      YADEGAR, MINOOFAR & SOLEYMANI LLP
  8
  8   1875 Century Park East
      Suite 1240
  9
  9   Los Angeles, California 90067
      Telephone: (310) 499-0140
 10
 10   Facsimile: (888) 534-0290
      Email: PEDRAM@YMSLLP.COM
 11
 11

 12
 12   Special Litigation Counsel for Debtor

 13
 13                           UNITED STATES BANKRUPTCY COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 14
 14                                 LOS ANGELES DIVISION
 15
 15   In re                                  )        Case No. 2:16-bk-13575-ER
 16
 16                                          )
      LIBERTY   ASSET      MANAGEMENT )               Chapter 11
 17
 17   CORPORATION                            )
                                             )        SECOND AND FINAL APPLICATION
 18         Debtor and Debtor in Possession.
 18                                          )        OF SPECIAL LITIGATION COUNSEL,
                                             )        YADEGAR, MINOOFAR & SOLEYMANI
 19
 19                                          )        LLP FOR APPROVAL OF FEES AND
 20
 20                                          )        REIMBURSEMENT OF EXPENSES;
                                             )        DECLARATION      OF    PEDRAM
 21
 21                                          )        MINOOFAR IN SUPPORT THEREOF
                                             )
 22
 22                                          )
                                             )        Hearing:
 23
 23                                          )        Date: October 21, 2020
 24
 24                                          )        Time: 10:00 a.m.
                                             )        Place: Courtroom 1568
 25
 25                                          )                 255 E. Temple Street
                                             )                 Los Angeles, CA
 26
 26                                          )
 27
 27

 28
 28



                                                      1
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                Desc
                             Main Document    Page 2 of 54


  1
  1           TO ALL INTERESTED PARTIES:
  2
  2           YADEGAR, MINOOFAR & SOLEYMANI LLP (“YMS”), special litigation counsel to
  3
  3   Oak River Asset Management, LLC (“Oak River” or “Debtor”), hereby submits its Second Interim

  4
  4   Application for Approval of Fees and Reimbursement of Expenses (the “Application”) for services

  5
  5   rendered and expenses incurred for the period of September 1, 2018 through July 31, 2020 (the

  6
  6   “Covered Period”). Any opposition or responsive paper must be filed and served at least fourteen

  7
  7   (14) days prior to the hearing on this Application in the form required by Local Bankruptcy Rule

  8
  8   9013-1(f).

  9
  9                                                  I.

 10
 10                                 INTRODUCTORY STATEMENT

 11
 11           For over two (2) years prior to filing for bankruptcy protection, Debtor was represented
 12
 12   by litigation counsel (and even for a short while after the Debtor filed for bankruptcy
 13
 13   protections). During that time, Debtor’s prior litigation counsel failed to resolve any portion of
 14
 14   the litigation against the Debtor. Quite the opposite, the litigation was mired in discovery
 15
 15   disputes; there were motions to compel further discovery responses against the Debtor (which
 16
 16   could have subjected the Debtor to monetary and/or non-monetary sanctions), no dispute
 17
 17   resolution proceedings were contemplated, and no effort was made to attempt to narrow issues
 18
 18   for the trial.
 19
 19           Shortly after the Debtor filed its bankruptcy petition (on or about July 12, 2016),
 20
 20   predecessor counsel advised the Debtor that it no longer wished to represent the Debtor in the

 21
 21   state court litigation. After numerous discussions and consultations, YMS was retained.

 22
 22           Since its retention, YMS made every effort to minimize the risks and liabilities of the

 23
 23   Debtor. To that end, as part of YMS’s First Interim Application, YMS liquidated the claims

 24
 24   against the Debtor which had a value of over $1.3 million for the sum of $350,000.

 25
 25           Although YMS also preserved the affirmative claims of the Debtor against the

 26
 26   contractors’ insurance carrier. However, based on further discovery and litigation efforts, it

 27
 27

 28
 28



                                                      2
Case 2:16-bk-19233-ER          Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42               Desc
                                Main Document    Page 3 of 54


  1
  1   became clear that continued litigation of said claims was unlikely to yield any significant
  2
  2   returns to the Debtor.
  3
  3          This was because the contractors, through discovery, made it clear that they intended to
  4
  4   dispute every fact related to these claims. And, much of disputes involved verbal discussions,
  5
  5   agreements, and directives by and between the Debtor’s prior management team and the
  6
  6   contractors. Because of refusal of the prior management of the Debtor to assist YMS to
  7
  7   prepare the prosecution of Debtor’s affirmative claims the viability of those claims became
  8
  8   doubtful.
  9
  9                                                  II.
 10
 10                                              SUMMARY
 11
 11
       Name of applicant                                     YMS
 12
 12

 13
 13    Name of client                                        Debtor

 14
 14    Time period covered by this application               Start: September 1, 2018
                                                             End: July 31, 2020
 15
 15

 16
 16    Total fees sought this period                         $64,509.00

 17
 17    Total expenses sought this period                     $10,952.98

 18
 18    Total fees and expenses sought this period            $75,461.98
 19
 19
       Pre-petition retainer remaining on the Petition       $0.00
 20
 20    Date
       Total fees and expenses sought to be paid this        $75,461.98
 21
 21    period
       Petition date                                         July 12, 2016
 22
 22

 23
 23    Date of entry of order approving employment           December 1, 2016 with employment effective
                                                             as of October 19, 2016
 24
 24
       Total compensation approved by interim order First Interim Fee App.: $478,487.18
 25
 25    to date
 26
 26
       Total expenses approved by interim order to           First Interim Fee App.: $10,557.84
 27
 27    date

 28
 28



                                                         3
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42               Desc
                             Main Document    Page 4 of 54


  1
  1    Total allowed compensation paid to date            First Interim Fee App.: $478,487.18
       Total allowed expenses paid to date                First Interim Fee App.: $10,557.84
  2
  2

  3
  3    Blended rate in this application                   $525.20
       Compensation sought in this application            N/A
  4
  4    already paid pursuant to a monthly
       compensation order but not yet allowed
  5
  5

  6
  6    Expenses sought in this application already        N/A
       paid pursuant to a monthly compensation
  7
  7    order but not yet allowed

  8
  8

  9
  9                                                  III.
 10
 10
                            FEES AND EXPENSES INCURRED AND NOTICE
 11
 11
      A.     REQUEST         FOR      ALLOWANCE             AND     PAYMENT       OF    FEES      AND
 12
 12
             REIMBURSEMENT OF EXPENSES
 13
 13

 14
 14          At retention, YMS did not receive a retainer from the Debtor or any other party/source.

 15
 15   And, since retention, YMS has not been paid any post-petition amounts from the Debtor or any

 16
 16   other party/source.
 17
 17
             During the period covered by the first interim fee application, and subsequent order
 18
 18
      entered on October 24, 2018 [Docket No. 157], YMS’ interim fees, in the amount of
 19
 19
      $478,487.18, and expenses, in the amount of $10,557.84, for total aggregate fees and expenses of
 20
 20
      $489,045.02, were allowed. Upon such allowance, the amount of $20,313.45 was paid by the
 21
 21

 22
 22   Debtor.

 23
 23          During the Covered Period, YMS incurred fees in the amount of $64,509.00 and
 24
 24   expenses in the amount of $10,952.98 for total fees and expenses in the amount of $75,461.98.
 25
 25
      Accordingly, by way of this Application, YMS is seeking the Court’s final approval of the first
 26
 26
      interim fee application and, further, final approval of fees and costs incurred during the Covered
 27
 27
      period, with payment thereof.
 28
 28



                                                      4
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42            Desc
                             Main Document    Page 5 of 54


  1
  1   B.      PROPER NOTICE
  2
  2           YMS has been advised and understands that LNBYB has served notice of this
  3
  3
      Application and the amount of fees and expenses sought herein upon the Debtor, secured
  4
  4
      creditors or their counsel, and all parties who have requested special notice.
  5
  5

  6
  6

  7
  7                                                   IV.

  8
  8                  STATEMENT OF FACTS AND RELEVANT INFORMATION

  9
  9   A.      BRIEF NARRATIVE HISTORY AND SIGNIFICANT EVENTS DURING THE
 10
 10
              CASE
 11
 11
      1.      Background.
 12
 12
              a.     The Debtor commenced its chapter 11 bankruptcy case by filing a voluntary
 13
 13
      petition under chapter 11 of title 11, sections 101 et seq. of the United States Code, (the
 14
 14

 15
 15   “Bankruptcy Code”) on July 12, 2016 (the “Petition Date”).

 16
 16           b.     No committee of unsecured creditors has been formed, and no trustee has been
 17
 17    appointed. The Debtor continues to operate its business and manage its financial affairs as a
 18
 18
       debtor in possession pursuant to 11 U.S.C. §§ 1107 and 1108.
 19
 19
              c.     The Debtor is wholly owned by Liberty Asset Management Corporation
 20
 20
       (“Liberty”), which is in its own pending Chapter 11 bankruptcy case (Case No. 2:16-bk-13575-
 21
 21

 22
 22    ER).

 23
 23           d.     In 2012, an entity by the name of Pacific Sunshine Investments, LLC (“Pacific”),

 24
 24    an affiliate of Liberty, acquired a 100% interest in that certain residential real property
 25
 25    containing a single family residence located at 119 Furlong Lane, Bradbury CA 91008 (the
 26
 26
       “Property”), through a trustee’s deed after a foreclosure sale of the Property. The Property
 27
 27
       consists of a luxurious single family residence with seven (7) bedrooms, ten (10) bathrooms,
 28
 28



                                                       5
Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42              Desc
                              Main Document    Page 6 of 54


  1
  1    pool, basketball court, and tennis court – totaling more than 12,000 square feet. The Property is
  2
  2    located in the affluent and exclusive Bradbury Estates community, which has one of the most
  3
  3
       expensive zip codes in America.
  4
  4
             e.        In 2013, Pacific transferred its interest in the Property to the Debtor, as 50%
  5
  5
       holder, and to two (2) entities controlled by Ta Lin Hsu (“Hsu”): TLH REO Management LLC
  6
  6

  7
  7    (36% interest in the Property) and Han Ding Holdings LTD (14% interest in the Property).

  8
  8   2.     Liberty Asset Management Corporation.

  9
  9           a.       Liberty Asset Management Corporation (“Liberty”) was a real estate investment
 10
 10
      company that bought and sold real property using a combination of its own cash, cash from
 11
 11
      investors, and bank loans. Liberty filed a petition under chapter 11 of the Bankruptcy Code on
 12
 12
      March 21, 2016 (the “Petition Date”).
 13
 13
              b.       On June 18, 2018, the Court confirmed the Official Unsecured Creditors’
 14
 14

 15
 15   Committee’s First Amended Chapter 11 Plan of Liquidation Dated January 31, 2018 (the

 16
 16   “Liberty Plan”), which went effective on July 2, 2018.
 17
 17   3.     Litigation and Resulting Settlements.
 18
 18
             c.        On the Petition Date, the Debtor was a named party in a number of litigation
 19
 19
      matters:
 20
 20
                   •   AHA 2012 LLC, et. al. v. Oak River Asset Management LLC, et. al., United States
 21
 21

 22
 22                    Bankruptcy Court, Central District of California, Case No. 2:16-ap-01278-TD

 23
 23                    (the “Liberty Investor Action”);

 24
 24                •   Prolien Services LLC v. Oak River Asset Management LLC, et. al., Superior Court
 25
 25
                       of California for the County of Los Angeles, Case No. BC554385 (the “Prolien
 26
 26
                       Action”); and
 27
 27
                   •   Oak River Asset Management LLC v. TLH REO Management LLC and Han Ding
 28
 28



                                                          6
Case 2:16-bk-19233-ER      Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                 Desc
                            Main Document    Page 7 of 54


  1
  1                 Holding, LTD, Central District of California, Case No. 2:16-ap-01333-TD (the
  2
  2                 “363(h) Action”).
  3
  3
            d.      The Liberty Investor Action and the Prolien Action were previously removed
  4
  4
      from the Superior Court of California (the “State Court”) to this Court for adjudication, in
  5
  5
      conjunction with the Liberty Case and this bankruptcy case. The Liberty Investors recorded a
  6
  6

  7
  7   Notice of Lis Pendens with respect to the Property.

  8
  8         e.      Prolien was a successor in interest to certain contractors that performed services

  9
  9   on the Property and who recorded a mechanic’s lien on the Property. Through the Prolien
 10
 10
      Action, Prolien Services LLC (“Prolien”) sought to foreclose on its mechanics’ lien for certain
 11
 11
      alleged labor and services that it performed on the Property. In turn, the Debtor, among other
 12
 12
      parties, has asserted counterclaims against Prolien and other parties for damages resulting from
 13
 13
      poor and negligent workmanship to the Property. Prolien recorded a Notice of Lis Pendens with
 14
 14

 15
 15   respect to the Property.

 16
 16         f.      Post-Petition, the Debtor filed the 363(h) Action on July 26, 2016 requesting
 17
 17   Court authorization to sell the Property free and clear of any partial interests therein pursuant to
 18
 18
      Bankruptcy Code section 363(h). After discussions, the parties to the 363(h) Action entered
 19
 19
      into a settlement, the terms of which are memorialized in that certain “Stipulation Resolving
 20
 20
      Complaint For Sale Of Interests Of Co-Owners In Property Of The Estate” (the “Stipulation”)
 21
 21

 22
 22   which provided, among other things, that consistent with 11 U.S.C. § 363(h), the Debtor shall

 23
 23   have the right to employ professionals to market and sell the Property subject to certain

 24
 24   conditions.
 25
 25         g.      On November 4, 2016, the Debtor filed a motion for Court approval of the
 26
 26
      settlement pursuant to Federal Rule of Bankruptcy Procedure 9019 [Doc. No. 76] (the “9019
 27
 27
      Motion”), which was granted by a Court order entered on December 6, 2016 [Doc. No. 86] (the
 28
 28



                                                      7
Case 2:16-bk-19233-ER            Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42             Desc
                                  Main Document    Page 8 of 54


  1
  1   “9019 Order”). The 9019 Order provided for the dismissal of the 363(h) Action, and the Debtor
  2
  2   filed a notice of dismissal for the 363(h) Action, as required by the 9019 Order, on December
  3
  3
       15, 2016 [Adv. Doc. No. 21].
  4
  4
             h.         Although the process of marketing the Property was settled, as discussed above,
  5
  5
       the Debtor and Co-Owners still faced substantive disputes. The Debtor continued to engage in
  6
  6

  7
  7    good faith settlement discussions with the Co-Owners with respect to various disputes relating

  8
  8    to the ownership of the Property. After extensive negotiations, the parties reached a settlement.

  9
  9    In summary, the material terms of the settlement with the Co-Owners is as follows:
 10
 10
                        i.        The Co-Owners will transfer their collective 50% interest in the Property
 11
 11
                                  to the Debtor, whereby Debtor will hold a 100% interest in the Property;
 12
 12
                                  and
 13
 13
                       ii.        Upon sale of the Property, the Co-Owners will be paid $850,000 from the
 14
 14

 15
 15                               sale proceeds, which obligation will be evidenced by a recorded deed of

 16
 16                               trust.
 17
 17          i.         The transfers of the Co-Owners’ interests in the Property have been effectuated
 18
 18
       through executed and recorded quitclaim deeds. Thus, the Debtor became the 100% owner of
 19
 19
       the Property.
 20
 20
      4.     Sale of Property.
 21
 21

 22
 22          j.         The Debtor employed, subject to court order, Coldwell Banker Residential

 23
 23   Brokerage (“Coldwell Banker”), to market and sell the Property. Specifically, the Debtor

 24
 24   sought the assistance of Gary Lorenzini and Ronald Chang of Coldwell Banker for this
 25
 25   engagement.            Mr. Lorenzini has over thirty-seven (37) years of residential real estate
 26
 26
      experience, with twenty-five (25) years of managing and selling bank REOs for Fannie Mae,
 27
 27
      Freddie Mac, Glendale Federal, PHH Asset Management and Countrywide. Mr. Chang is an
 28
 28



                                                          8
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42               Desc
                             Main Document    Page 9 of 54


  1
  1    Executive Sales Director with Coldwell Banker and has extensive knowledge of the San Gabriel
  2
  2    Valley area (where the Property is located), having sold over $100 million dollars of residential
  3
  3
       and commercial real estate in that area.
  4
  4
             k.      Although offers were received from time to time, after passage of the due
  5
  5
       diligence period, there were no contracts.
  6
  6

  7
  7          l.      Eventually, after extensive continuing efforts, the Debtor received an offer from

  8
  8    Yeung Sai Yeung (“Buyer”). Negotiations ensued. Eventually, the parties agreed on a sale

  9
  9    price of $6,900,000 for the Property.
 10
 10
             m.      The Debtor filed its motion to approve the sale to Buyer, subject to overbid. At
 11
 11
       the sale hearing, no overbids were received. The sale was approved to the Buyer free and clear
 12
 12
       of liens, claims and encumbrances. After payment of sale costs and other liens not subject to
 13
 13
       dispute, the estate has net proceeds of approximately $4.1 million.
 14
 14

 15
 15   5.     ProLien Litigation and Resulting Settlement.

 16
 16           a.     As discussed above, prior to the Petition Date, Pioneer General Engineering
 17
 17   Contractors, Inc. (“Pioneer”) and Hummer Construction Inc., through their principals, Nasir
 18
 18
      Eftekhari and Hamed Eftekhari, performed certain construction services at the Property.
 19
 19
      Disputes arose as between the owners of the Property and Hummer, and its related parties and
 20
 20
      persons, with respect to the billing and the work on the Property. Although disputes were
 21
 21

 22
 22   ongoing, Pioneer recorded a Mechanic’s Lien on the Property in the principal amount of

 23
 23   $761,213. The Mechanic’s Lien was assigned to Prolein Services, LLC (“Prolien”). Prolien

 24
 24   asserts that the amount of the obligation subject to the Mechanic’s Lien was in excess of
 25
 25   $1,300,000.
 26
 26
              b.     On or about August 18, 2014, Prolien filed an action in the California Superior
 27
 27
      Court entitled Prolien Services LLC v. Pacific Sunshine Investments, LLC, et al., Superior Court
 28
 28



                                                      9
Case 2:16-bk-19233-ER      Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42               Desc
                           Main Document     Page 10 of 54


  1
  1   No. BC554385 (the “Prolien Action”). A First Amended Complaint was filed in the Prolien
  2
  2   Action on September 28, 2014 and a Second Amended Complaint was filed on May 18, 2015.
  3
  3
              c.     On or about June 18, 2015, certain defendants in the Prolien Action filed a Cross-
  4
  4
      Complaint (the “Cross-Complaint”) in which they named Pioneer General Engineering
  5
  5
      Contractors, Inc., (“Pioneer”), Hummer Construction Inc., (“Hummer”), Nasir Eftekhari and
  6
  6

  7
  7   Hamed Eftekhari, (collectively “Contractors”) as cross-defendants, among others. The Cross-

  8
  8   Complaint was amended twice, on July 20, 2015 and February 22, 2016, respectively.

  9
  9           d.     On or about March 22, 2016, Pioneer filed a Cross-Complaint against the Debtor,
 10
 10
      Liberty CMC Corporation, TLH, and Han Ding (the “Second Cross-Action”).
 11
 11
              e.     As discussed in the First Interim Application, after extensive negotiations and
 12
 12
      discussions, the parties reached a settlement of their disputes pursuant to which the underlying
 13
 13
      litigation will be dismissed and the estate will pay $350,000 to ProLien in full and complete
 14
 14

 15
 15   resolution of ProLien’s claims against the estate, including on account of the mechanic’s lien

 16
 16   (which had a value of $1,300,000 plus interest and costs). In addition, the estate reserved the
 17
 17   right, and to continue to pursue, the Contractors’ insurance company to recover damages
 18
 18
      associated with the work performed by the Contractors. The settlement was approved by the
 19
 19
      State Court.
 20
 20
              f.     Once the settlement was approved, the parties entered a new phase of the
 21
 21

 22
 22   litigation focused solely on the allegations asserted by the Debtor against the Contractors.

 23
 23   During discovery relating to the same, the Contractor parties made it clear that they were going

 24
 24   to dispute nearly every fact in the case (especially facts surrounding the work they performed).
 25
 25   As a result, it was imperative that the Debtor’s predecessor management team cooperate with
 26
 26
      YMS in preparing a cohesive trial presentation. Instead of cooperation, YMS was stonewalled.
 27
 27
      Each of the Debtor’s predecessor management team failed and refused to voluntarily appear for
 28
 28



                                                     10
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                Desc
                            Main Document     Page 11 of 54


  1
  1   interviews.   Moreover, once subpoenaed, the 2 management members who clearly had
  2
  2   substantial involvement with the Contractors, disclaimed any responsibility for the project.
  3
  3
              g.     This left YMS with little leverage to force a substantially favorable settlement.
  4
  4
      6.     Debtor’s Chapter 11 Plan Of Liquidation, And Confirmation Thereof.
  5
  5
             On August 5, 2020, the Debtor filed its “Chapter 11 Plan” [Doc. No. 231] (the “Plan”).
  6
  6

  7
  7   At the time that the Plan was filed, the Debtor’s bank accounts were holding funds in the

  8
  8   aggregate amount of approximately $1,034,640.45 (the “Estate Funds”).                    Excluding

  9
  9   administrative claims (which were estimated to total approximately $230,000), the total amount
 10
 10
      of the claims asserted against the Debtor’s estate that have not yet been satisfied was $30,929.34.
 11
 11
      As a result, the Plan proposed to: (1) first, allocate estate funds to pay all allowed and remaining
 12
 12
      claims in full on the effective date of the plan; and (2) second, distribute any remaining Estate
 13
 13
      Funds to Liberty, as the 100% equity holder of the Debtor.
 14
 14

 15
 15          The hearing on the Plan took place on September 2, 2020, and the Court entered its

 16
 16   “Order Confirming Debtor’s Chapter 11 Plan” [Doc. No. 239] (the “Confirmation Order”) on
 17
 17   September 10, 2020. Pursuant to the Plan, the effective date of the Plan would be fifteen (15)
 18
 18
      days after entry of the Confirmation Order, which is September 25, 2020. As a result, the
 19
 19
      reorganized debtor has already made, or will be making distributions authorized pursuant to the
 20
 20
      Plan and Confirmation Order. Once all Plan distributions are completed, the reorganized debtor
 21
 21

 22
 22   will file a motion for final decree so that the bankruptcy case can be closed.

 23
 23   B.     RETENTION AND DATE OF THE ENTRY OF THE ORDER APPROVING THE

 24
 24          DEBTOR’S EMPLOYMENT OF YMS
 25
 25          The Debtor retained YMS to serve as its special litigation counsel with such employment
 26
 26
      to be effective as of October 1, 2016. The Court approved the Debtor’s retention of YMS by
 27
 27
      Court order entered on December 1, 2016 [Docket No. 84] (the “Employment Order”), which the
 28
 28



                                                       11
Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42           Desc
                             Main Document     Page 12 of 54


  1
  1   Debtor’s employment of YMS effective as of the October 19, 2016. The Debtor and YMS
  2
  2   agreed that YMS would bill its time in accordance with YMS’s standard hourly billings rates and
  3
  3
      expenses. YMS’s employment application was made and approved by the Court pursuant to
  4
  4
      Section 327 of the Bankruptcy Code, with YMS’s fees and expenses to be subject to review and
  5
  5
      approval by the Court pursuant to Section 330 of the Bankruptcy Code.
  6
  6

  7
  7   C.     FEES AND EXPENSES PREVIOUSLY REQUESTED

  8
  8          On or about October 24, 2018 [Docket No. 157] this Court approved YMS’s First Interim

  9
  9   Fee Application in the amount of $489,045.02, which has been paid. Other than the forgoing,
 10
 10
      YMS has not been paid any post-petition money by the Debtor; YMS was not paid a retainer by
 11
 11
      the Debtor or any other party.
 12
 12
      D.     BRIEF NARRATIVE OF THE SERVICES RENDERED
 13
 13
             The Debtor was the owner of a property with the common address of 119 Furlong Lane,
 14
 14

 15
 15   Bradbury, CA 91008 (“Property”).1 In or around January 2013, Liberty CMC (aka Liberty

 16
 16   Capital Management Corporation) received a proposal from Pioneer General Engineering
 17
 17   Contractors, Inc. (“Pioneer”) to remodel portions of the Property. Pioneer’s principal is Nasir
 18
 18
      Eftekhari (“Nasir”).    The Debtor and Oak River contend that Hummer Construction Crop.
 19
 19
      (“Hummer”) which is owned by Nasir’s son, Hamed Eftekhari (“Hamed”), also performed work
 20
 20
      on the Property. Pioneer, Hummer, Hamed and Nasir may hereinafter collectively be referred to
 21
 21

 22
 22   as the “Contractor Entities.”

 23
 23          Although no contract was signed, in or around January 2013, the Contractor Entities

 24
 24   started work on the project. Although the project was mired with disputes, the Contractor
 25
 25

 26
 26   1
       Initially, Oak River was a 50% owners of a Property; the other 50% of the Property was owned
      by TLH REO Management LLC and Han Ding Holding, Ltd. (collectively “TLH Entities”).
 27
 27   Pursuant to a settlement agreement between Debtor and TLH Entities, 100% of the Property’s
      ownership was transferred to Debtor.
 28
 28



                                                    12
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42             Desc
                            Main Document     Page 13 of 54


  1
  1   Entities performed work on the project until in or around March 2015 when the Contractor
  2
  2   Entities were terminated.
  3
  3
             Throughout the construction, there was no written contract, no written approved change
  4
  4
      orders, and no other written agreements relating to the work to be performed or the value
  5
  5
      attributed to the same. Given this dearth of documentary evidence, the participation of the key
  6
  6

  7
  7   personnel charged with managing the construction project remained critical.       As discussed

  8
  8   below, such participation was totally absent throughout the YMS’s representation of the Debtor

  9
  9   and Oak River.
 10
 10
             At termination, the Contractor Entities claimed that they were owed approximately
 11
 11
      $961,213.00 for labor, materials, services, and equipment they claimed they furnished to the
 12
 12
      Property. To secure said claim, on or about May 21, 2014, Pioneer recorded a mechanic’s lien in
 13
 13
      the Recorder’s Office for the County of Los Angeles, bearing instrument no. 2014-052833
 14
 14

 15
 15   against the Property (“Lien #1”). Thereafter, on or about September 4, 2014, Pioneer recorded

 16
 16   another mechanic’s lien in the Recorder’s Office for the County of Los Angeles, bearing
 17
 17   instrument no. 2014-0931680 against the Property (“Lien #2”). To perfect its mechanic’s lien
 18
 18
      claim, on or about August 18, 2016, ProLien (Pioneer’s assignee) filed a lawsuit in Los Angeles
 19
 19
      County Superior Court captioned, ProLien Services, LLC v. Pacific Sunshine Investments, LLC,
 20
 20
      et al., Case No. BC554385, against various parties (the “Lawsuit”). In the State Action, the
 21
 21

 22
 22   Contractor Entities sought in excess of $1.3 million for reasonable value of work performed,

 23
 23   inclusive of interest and court costs.

 24
 24          As part of the Lawsuit, Debtor, among others, filed a cross-complaint against the
 25
 25   Contractor Entities under various theories of liability (“Debtor Cross-Complaint”). Pioneer also
 26
 26
      filed a separate cross-complaint against the Debtor and related entities (“Pioneer Cross-
 27
 27
      Complaint”). The Lawsuit, the Debtor Cross-Complaint and the Pioneer Cross-Complaint are
 28
 28



                                                    13
Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                Desc
                             Main Document     Page 14 of 54


  1
  1   collectively referred to as the “State Action.”
  2
  2          Based on the records obtained, it appears that in or around the time the Debtor terminated
  3
  3
      the Contractor Entities (e.g., March 2014), and counsel was engaged to commence litigation.
  4
  4
      Based on review of the litigation records, it appears that from August 2014 (when the State
  5
  5
      Action was initiated) until about October 19, 2016, the Debtor and the Contractor Entities were
  6
  6

  7
  7   mired in heated litigation tactics designed simply to increase litigation costs and delay the trial.

  8
  8   Both parties filed multiple motions to compel discovery responses, deposition testimony, and

  9
  9   production of documents, all with little beneficial result in the litigation. The lack of progress in
 10
 10
      the case can be exemplified by the fact that, after 2 years of litigation (until YMS took control of
 11
 11
      the Lawsuit), the Debtor had not produced any documents in response to discovery by the
 12
 12
      Contractor Entities.
 13
 13
             Similarly, the parties had not mediated their disputes and no dispute resolution was
 14
 14

 15
 15   contemplated.

 16
 16          As part of representing the Debtor, YMS reviewed the extensive litigation files of the
 17
 17   prior counsel documenting the extensive litigation of issues in the case.
 18
 18
             Throughout the litigation, YMS received little or no help from the prior management
 19
 19
      team of the Debtor.      Specifically, based on the available records, there appeared to be 5
 20
 20
      individuals who had substantive roles in the monitoring and management of the construction
 21
 21

 22
 22   work at the Property: (1) Benjamin Kirk; (2) Lucy Goa; (3) Samantha Galapin; (4) Vanessa

 23
 23   Lavendera aka Vanessa Von Holland; and (5) Nicole Riley.

 24
 24          Much to the detriment of the Debtor, none of aforementioned persons were willing to
 25
 25   voluntarily assist YMS in its litigation efforts. Specifically, Mr. Kirk (through counsel) refused
 26
 26
      to meet with YMS to discuss the facts of the case. Much like Mr. Kirk, all other mentioned
 27
 27
      individuals refused to assist YMS in its fact-gathering efforts.
 28
 28



                                                        14
Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                  Desc
                             Main Document     Page 15 of 54


  1
  1           Upon settling the Contractor’s affirmative claims, the parties entered a new phase of the
  2
  2   litigation focused solely on the allegations asserted by the Debtor against the Contractors.
  3
  3
      During discovery relating to the same, the Contractor parties made it clear that they were going
  4
  4
      to dispute nearly every fact in the case (especially facts surrounding the work they performed).
  5
  5
      As a result, it was imperative that the Debtor’s predecessor management team cooperate with
  6
  6

  7
  7   YMS in preparing a cohesive presentation for the trial of this matter. Instead of cooperation,

  8
  8   again, YMS was stonewalled. Each of the Debtor’s predecessor management team failed and

  9
  9   refused to voluntarily appear for interviews. Moreover, once subpoenaed, the 2 management
 10
 10
      members who clearly had substantial involvement with the Contractors, disclaimed any
 11
 11
      responsibility for the project.
 12
 12
              Given the total failure of the prior personnel of the Debtor to assist prosecute the claims
 13
 13
      of the Debtor against the Contractor Entities, lack of documentary evidence, and costs associated
 14
 14

 15
 15   with a trial, YMS determined that the best course of action was to settle this dispute and, with the

 16
 16   approval of the Debtor (and this Court), YMS settled the Debtor’s affirmative claims for $50,000
 17
 17   being paid to the Debtor’s estate.
 18
 18
              Given the likely extensive trial relating to the Contractor Entities’ affirmative claims, the
 19
 19
      associated costs, and the inability of the Debtor to recover its attorneys’ fees, potential credibility
 20
 20
      issues, and lack of cooperation from the prior management team for the Debtor, the
 21
 21

 22
 22   aforementioned settlement represents a very effective result for the Debtor and Oak River.

 23
 23   E.      BRIEF NARRATIVE STATEMENT OF SERVICES RENDERED, TIME

 24
 24           EXPENDED, AND FEES CHARGED
 25
 25           YMS records all time to reflect a summary of the actual activities undertaken by the
 26
 26
      firm’s professionals. Since the First Interim Application, YMS has
 27
 27

 28
 28



                                                        15
Case 2:16-bk-19233-ER      Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42              Desc
                           Main Document     Page 16 of 54


  1
  1             •   Attended site inspections (with and without experts) to determine the nature and
  2
  2                 extent of the Debtor’s affirmative claims;
  3
  3
                •   Prepare mediation brief;
  4
  4
                •   Attend mediation with the Contractor’s insurance carrier to determine whether
  5
  5

  6
  6                 settlement was possible;

  7
  7             •   Oppose discovery and trial related motions;

  8
  8             •   Confer with bankruptcy counsel regarding litigation options;
  9
  9
                •   Prepare for expert discovery;
 10
 10
                •   Engage in preliminary exchange of trial information;
 11
 11
                •   Prepare preliminary trial exhibits; and
 12
 12

 13
 13             •   Settle the Action.

 14
 14   F.     DETAILED LISTING OF ALL TIME SPENT BY THE PROFESSIONAL ON
 15
 15          THE MATTER FOR WHICH COMPENSATION IS SOUGHT
 16
 16
             Attached as Exhibit “1” to the annexed Declaration of Pedram Minoofar is a detailed
 17
 17
      listing of all time that YMS spent during the Covered Period for which YMS seeks
 18
 18
      compensation, including the date YMS rendered the service, a description of the service, the
 19
 19

 20
 20   amount of time spent and a designation of the person who rendered the service for the period of

 21
 21   time for the Covered Period. Also included in Exhibit “1” is a copy of invoices prepared by

 22
 22   YMS reflecting services rendered in the State Action. YMS’ invoices reflect the number of
 23
 23   hours and fees charged by each of YMS’s attorneys that performed services for the Debtor as
 24
 24
      well as expenses incurred by YMS.
 25
 25
      G.     DETAILED LISTING OF EXPENSES BY CATEGORY
 26
 26
             Exhibit “1” also includes a listing, by category and an itemization, of all expenses that
 27
 27

 28
 28   YMS advanced on behalf of the Debtor and Oak River in the State Action. These include



                                                     16
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                Desc
                            Main Document     Page 17 of 54


  1
  1   YMS’s expenses incurred in photocopying, mailing, research charges, and hiring messenger
  2
  2   services. YMS generally handles regular and routine photocopying in-house for which YMS
  3
  3
      charges clients $0.15 per page. While YMS believes that this is less than YMS’s actual expenses
  4
  4
      incurred with regard to the photocopying machines, supplies and labor associated with providing
  5
  5
      photocopying services; this charge is substantially less than the photocopying charge
  6
  6

  7
  7   recommended by the UST in the Central District of California. YMS’s photocopy machines

  8
  8   automatically record the number of copies made when the person that is photocopying enters the

  9
  9   client’s account number into a device attached to the photocopy machine. Whenever feasible,
 10
 10
      YMS sends large copying projects to outside copy services that charge bulk rates for
 11
 11
      photocopying. In such instances, YMS charges clients the same amount that YMS pays the
 12
 12
      outside service.
 13
 13
             YMS does not charge clients for sending or receiving telecopies. This is despite the fact
 14
 14

 15
 15   that, in the legal industry and the standards set forth by the UST in the Central District of

 16
 16   California allow for the recovery of such charges. Nor does YMS charge clients for travel
 17
 17   mileage expenses despite the fact that in the legal industry and the standards set forth by the UST
 18
 18
      in the Central District of California allow for the recovery of such charges.
 19
 19
             All expenses that YMS advanced on behalf of the Debtor were necessarily incurred and
 20
 20
      are properly charged as administrative expenses of the Debtor’s chapter 11 estate.
 21
 21

 22
 22          When YMS uses Lexis and Westlaw, the user inputs the client account number or case

 23
 23   name for the research to be performed. Each month, YMS receives a Lexis and Westlaw invoice

 24
 24   which reflects both an aggregate total of charges incurred by YMS for the month, as well as a
 25
 25   break out of the specific charges incurred on behalf of each client (identified by name or client
 26
 26
      account number). The amount(s) reflected on the monthly invoice is then entered by YMS staff
 27
 27

 28
 28



                                                      17
Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42              Desc
                             Main Document     Page 18 of 54


  1
  1   to the appropriate client account number as identified on the invoice. There is no profit or other
  2
  2   additional charge added to the amount reflected in the Lexis and Westlaw invoice.
  3
  3
      H.      DESCRIPTION OF PROFESSIONAL EDUCATION AND EXPERIENCE
  4
  4
              YMS is currently comprised of 5 lawyers, 3 partners, 1 senior counsel, and 1 associate.
  5
  5
      YMS is comprised of attorneys who specialize in and limit their practice to matters of
  6
  6

  7
  7   construction disputes, real estate transactions and litigation, employment law, and intellectual

  8
  8   property disputes, and is well qualified to represent the Debtor. All attorneys comprising or

  9
  9   associated with YMS are admitted to practice law in the California courts. Attached hereto as
 10
 10
      Exhibit “3” is a listing of the current hourly billing rates for each of YMS’s professionals.
 11
 11
      Despite the fact that YMS typically increases the hourly rates for its professionals and
 12
 12
      paraprofessionals on an annual basis, due to the Debtor’s bankruptcy status, YMS has
 13
 13
      maintained its rates for the Debtor throughout its representation.
 14
 14

 15
 15

 16
 16                                                   V.
 17
 17                                            CONCLUSION
 18
 18
              WHEREFORE, YMS respectfully requests that this Court enter an order:
 19
 19
              1.       Approving on a final basis the prior award of fees and expenses pursuant to YMS’
 20
 20
      first interim fee application;
 21
 21

 22
 22           2.       Approving on final basis fees of $64,509.00 and expenses of $10,952.98 for total

 23
 23   fees and expenses of $75,461.98 incurred during the Covered Period of September 1, 2018 through

 24
 24   July 31, 2020;
 25
 25           3.       Authorizing YMS to be paid its unpaid balance of $ 75,461.98 from funds available
 26
 26
      on hand; and
 27
 27

 28
 28



                                                      18
Case 2:16-bk-19233-ER    Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                 Desc
                         Main Document     Page 19 of 54


  1
  1         4.     Granting such other and further relief as the Court deems just and proper.
  2
  2

  3
  3   Dated: September 30, 2020                  LEVENE, NEALE, BENDER, YOO & BRILL
                                                 L.L.P.
  4
  4

  5
  5                                              By:___/s/ David B. Golubchik
                                                       DAVID B. GOLUBCHIK
  6
  6                                                    LEVENE, NEALE, BENDER, YOO
  7
  7                                                    & BRILL L.L.P.
                                                       Attorneys for Chapter 11 Debtor and Debtor
  8
  8                                                    in Possession

  9
  9

 10
 10

 11
 11

 12
 12

 13
 13

 14
 14

 15
 15

 16
 16

 17
 17

 18
 18

 19
 19

 20
 20

 21
 21

 22
 22

 23
 23

 24
 24

 25
 25

 26
 26

 27
 27

 28
 28



                                                    19
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42              Desc
                            Main Document     Page 20 of 54


  1
  1                            DECLARATION OF PEDRAM MINOOFAR
  2
  2          I, Pedram Minoofar, hereby declare as follows:
  3
  3
             1.      I have personal knowledge of the facts set forth below, and, if called to testify,
  4
  4
      would and could competently testify thereto except to those facts which are based on information
  5
  5
      and belief, and to those facts, I believe them to be true.
  6
  6

  7
  7          2.      I am a partner of the law firm of Yadegar, Minoofar & Soleymani LLP (“YMS”),

  8
  8   special litigation counsel to Oak River Asset Management, LLC (“Oak River”).

  9
  9          3.      I make this Declaration in support of YMS’s Second Interim Application for
 10
 10
      Approval of Fees and Reimbursement of Expenses (the “Application”) to which this Declaration
 11
 11
      is attached.
 12
 12
             4.      This Application pertains to services rendered and expenses incurred by YMS
 13
 13
      during the period of Start: September 1, 2018 through End: July 31, 2020 (the “Covered
 14
 14

 15
 15   Period”). I am an attorney licensed to practice law in the State of California, and in the United

 16
 16   States District Court and the Bankruptcy Court for the Central District of California, among
 17
 17   other courts. I have reviewed the Application by YMS.
 18
 18
             5.      To the best of my knowledge, information and belief, all of the matters stated in
 19
 19
      the Application are true and correct, and the Application complies with all applicable statutes,
 20
 20
      rules, regulations and procedures, including Local Bankruptcy Rule 2016-1.
 21
 21

 22
 22          6.      The amounts requested in the Application for compensation of fees and

 23
 23   reimbursement of expenses incurred are based on YMS’s business records, which are kept and

 24
 24   maintained by YMS in the ordinary course of YMS’s business.
 25
 25          7.      The Debtor retained YMS to serve as its special litigation counsel with such
 26
 26
      employment to be effective as of October 19, 2016. The Court approved the Debtor’s retention
 27
 27
      of YMS by Court order entered on December 1, 2016 [Docket No. 84] (the “Employment
 28
 28



                                                        20
Case 2:16-bk-19233-ER      Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42              Desc
                           Main Document     Page 21 of 54


  1
  1   Order”), making the Debtor’s employment of YMS effective as of the October 19, 2016. The
  2
  2   Debtor and YMS agreed that YMS would bill its time in accordance with YMS’s standard hourly
  3
  3
      billings rates and expenses. YMS’s employment application was made and approved by the
  4
  4
      Court pursuant to Section 327 of the Bankruptcy Code, with YMS’s fees and expenses to be
  5
  5
      subject to review and approval by the Court pursuant to Section 330 of the Bankruptcy Code.
  6
  6

  7
  7          8.     On or about October 24, 2018, this Court approved YMS’s First Interim

  8
  8   Application for Fee as follows:      Fees: $$478,487.18; Costs:      $10,557.84 for a total of:

  9
  9   $489,045.02; other than the forgoing, YMS has not been paid any post-petition money by the
 10
 10
      Debtor; and YMS was not paid a retainer by the Debtor.
 11
 11
             9.     Attached hereto as Exhibit “1” is a listing of all time entries for services
 12
 12
      performed, a summary of services performed, and specific descriptions of services performed,
 13
 13
      for the Covered Period. YMS records all time to reflect a summary of the actual activities
 14
 14

 15
 15   undertaken by the firm’s professionals and paraprofessionals.

 16
 16          10.    Exhibit “1” also includes a detailed listing of all expenses incurred by YMS
 17
 17   during the Covered Period (recognizing that there are at times delays between the date that
 18
 18
      expenses are incurred by YMS and when they are entered into YMS’s billing system so that
 19
 19
      additional expenses incurred during the Covered Period may not be contained in Exhibit “1” and
 20
 20
      will appear in the next fee application filed by YMS).          For photocopying charges, YMS
 21
 21

 22
 22   generally handles regular and routine photocopying in-house for which YMS charges clients

 23
 23   $0.15 per page. While YMS believes that this is less than YMS’s actual expenses incurred with

 24
 24   regard to the photocopying machines, supplies and labor associated with providing photocopying
 25
 25   services; this charge is substantially less than the photocopying charge recommended by the UST
 26
 26
      in the Central District of California. YMS’s photocopy machines automatically record the
 27
 27
      number of copies made when the person that is photocopying enters the client’s account number
 28
 28



                                                     21
Case 2:16-bk-19233-ER       Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                Desc
                            Main Document     Page 22 of 54


  1
  1   into a device attached to the photocopy machine. Whenever feasible, YMS sends large copying
  2
  2   projects to outside copy services that charge bulk rates for photocopying. In such instances,
  3
  3
      YMS charges clients the same amount that YMS pays the outside service.               Additionally,
  4
  4
      although typically charged by law firms and allowed by UST in the Central District of
  5
  5
      California, YMS does not charge clients for sending or receiving telecopies, and travel mileage.
  6
  6

  7
  7          11.     Attached hereto as Exhibit “2” is a summary of attorneys’ fees and costs incurred

  8
  8   by YMS.

  9
  9          12.     All expenses that YMS advanced on behalf of the Debtor were necessarily
 10
 10
      incurred and are properly charged as administrative expenses of the Debtor’s chapter 11 estate.
 11
 11
             13.     When YMS uses Lexis and Westlaw, the user inputs the client account number or
 12
 12
      case name for the research to be performed. Each month, YMS receives a Lexis and Westlaw
 13
 13
      invoice which reflects both an aggregate total of charges incurred by YMS for the month, as well
 14
 14

 15
 15   as a break out of the specific charges incurred on behalf of each client (identified by name or

 16
 16   client account number). The amount(s) reflected on the monthly invoice is then entered by YMS
 17
 17   staff to the appropriate client account number as identified on the invoice. There is no profit or
 18
 18
      other additional charge added to the amount reflected in the Lexis and Westlaw invoice.
 19
 19
             14.     YMS is currently comprised of 5 lawyers: 3 partners, 1 senior counsel, and 1
 20
 20
      associate. The undersigned is the partner who manages the construction and real estate litigation
 21
 21

 22
 22   for YMS. I have over 20 years’ experience as a litigator specializing in construction and real

 23
 23   estate disputes. My legal career as a practitioner in construction and real estate disputes started

 24
 24   in 1998 (shortly before being admitted to the State Bar of California) wherein I worked as a law
 25
 25   clerk for the law firm of Hunt Ortmann Palffy Nieves Darling & Mah, Inc. (“Hunt Ortmann”).
 26
 26
      Immediately upon passing the bar, I was hired as a junior attorney at Hunt Ortmann and
 27
 27
      remained there for 11 consecutive years (until approximately August, 2009). In or around 2005,
 28
 28



                                                      22
Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                        Main Document     Page 23 of 54
Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                        Main Document     Page 24 of 54




                            EXHIBIT “1”
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                                  Desc
                                               Main Document     Page 25 of 54




                                                                                                     Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                           Invoice No.:      7175
c/o Lawrence Perkins, CRO                                                                            Invoice Date:     10/17/2018
400 S. Hope St. Suite 1050                                                                           Due Date:         10/17/2018
Los Angeles, CA 90004                                                                                                  adv. ProLien Services
                                                                                                     Matter:



Service Date Description                                                                  Professional        Rate       Quantity          Total
9/6/2018          E-mail to client re site inspection by Pioneer.                         P. Minoofar         575.00            0.30      172.50
9/7/2018          Review and respond to multiple e-mails re settlement agreement.         P. Minoofar         575.00            3.50    2,012.50
                  Draft notice of de-designation of experts. Draft amended notice of
                  expert designation. Finalize meet and confer letter re expert issues.
9/9/2018          Draft Deposition Notices for M Alba, P Kushner, and D Albus and         D. Ramos            395.00            2.80    1,106.00
                  related requests for production.
9/10/2018         E-mail exchange with Charles J re site inspection. Review and           P. Minoofar         575.00            4.80    2,760.00
                  revise depo notices for 3 experts. Review and revise objections to
                  depo notices for Bryan F and Harold B. Confer with DAR re depo
                  notices and objections. Tel con with David G re settlement issues
                  and assignment of rights.
9/10/2018         Draft objections to deposition notices for Bryan Forbes and Harold      D. Ramos            395.00            1.40      553.00
                  Bissner; draft email to P Minoofar request that client forward
                  assignment of construction contract for Liberty Asset Management
                  LLC.
9/11/2018         Confer with DAR re site inspection and discovery issues. Tel con        P. Minoofar         575.00            1.50      862.50
                  with David G re settlement issues. Tel con with Robert B re
                  amendment of settlement agreement.
9/11/2018         Draft sign in sheet for site inspection.                                D. Ramos            395.00            0.10       39.50
9/12/2018         Review letter from Charles J re disputes surrounding designation of     P. Minoofar         575.00            1.80    1,035.00
                  experts. Commence drafting application for interim fee payment.
9/12/2018         Travel to 119 Furlong Lane, meet with L Weissman; conduct site          D. Ramos            395.00            4.60    1,817.00
                  inspection with H Eftekhari, C Jenkins and M Villalba; return to
                  office; confer with B Forbes re scope of work and potential conflict
                  issues; Call to P Minoofar to advise him re progress of site
                  inspection and issues raised; Call to P Minoofar to advise him re B
                  Forbes' potential conflict.
9/13/2018         E-mail with mediation's office re new mediation dates. Review and       P. Minoofar         575.00            0.60      345.00
                  respond to Erin G re settlement issues. Review file.
9/13/2018         Legal Research (Rutter, Witkin and Cal Jur) re de-designation of        D. Ramos            395.00            3.80    1,501.00
                  experts, duty of party regarding depositions of formerly retained
                  consulting expert, waiver of privilege for expert with percipient
                  knowledge after de-designation as a retained expert to testify at
                  trial, but designation as a percipient witness with opinion testimony
                  expected; draft summary of law.
9/14/2018         Draft meet and confer letter #3 re Cross-Claimants' Amended             D. Ramos            395.00            4.10    1,619.50
                  Expert Designations and Cross-defendants' Amended Expert
                  Designation;


                                                                                          Total This Invoice
                                                                                             Payments/Credits

                                                                                          Total Outstanding


                                                                      Page 1
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                              Desc
                                              Main Document     Page 26 of 54




                                                                                                Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                      Invoice No.:      7175
c/o Lawrence Perkins, CRO                                                                       Invoice Date:     10/17/2018
400 S. Hope St. Suite 1050                                                                      Due Date:         10/17/2018
Los Angeles, CA 90004                                                                                             adv. ProLien Services
                                                                                                Matter:



Service Date Description                                                               Professional      Rate       Quantity          Total
9/17/2018         Multiple e-mails re tel con with Erin G. Review objections to depo   P. Minoofar       575.00            0.60      345.00
                  notices of experts by Oak River.
9/18/2018         Tel con with David G and Erin G re settlement issues. Review trial   P. Minoofar       575.00            0.90      517.50
                  requirements for Dept. 47.
9/20/2018         Tel con with Charles J re trial continuance. E-mail exchange with    P. Minoofar       575.00            0.40      230.00
                  Robert B re notice of settlement.
9/21/2018         Appearance in LA Superior Court re FSC. Follow-up meet and           P. Minoofar       575.00            3.90    2,242.50
                  confer discussions with Charles J re trial and discovery issues.
9/26/2018         Review and revise letter to Charles J re expert disputes.            P. Minoofar       575.00            2.10    1,207.50
                  Commence drafting motion for fees and costs.
9/27/2018         Continue reviewing file and drafting motion to fees.                 P. Minoofar       575.00            1.80    1,035.00
10/1/2018         Legal research                                                       Costs             1.00            595.00      595.00
10/2/2018         Postage                                                              Costs             1.00              3.73        3.73
10/3/2018         Copies                                                               Costs             0.15            478.00       71.70




                                                                                       Total This Invoice                   $20,071.43
                                                                                          Payments/Credits                         $0.00

                                                                                       Total Outstanding                    $72,962.98


                                                                    Page 2
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                                    Desc
                                               Main Document     Page 27 of 54




                                                                                                     Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                           Invoice No.:        7199
c/o Lawrence Perkins, CRO                                                                            Invoice Date:       11/19/2018
400 S. Hope St. Suite 1050                                                                           Due Date:           11/19/2018
Los Angeles, CA 90004                                                                                                    adv. ProLien Services
                                                                                                     Matter:



Service Date Description                                                                  Professional        Rate         Quantity          Total
10/1/2018         Continue preparing motion for attorneys fees and costs.                 P. Minoofar         575.00              4.80    2,760.00
10/2/2018         Review letter from Charles J re expert disputes.                        P. Minoofar         575.00              0.20      115.00
10/3/2018         Review documents provided by L Weissman since June 2018;                D. Ramos            395.00              3.20    1,264.00
                  Review Tri Con Documents for production.

10/3/2018         Confer with P Minoofar to discuss C Jenkins' 100218 letter and          D. Ramos            395.00              0.20       79.00
                  response, and status of Stipulation to Continue Trial.

10/3/2018         Review file re expert reports.                                          P. Minoofar         575.00              0.30      172.50
10/8/2018         Draft amendment to settlement agreement. Draft stipulation to           P. Minoofar         575.00              1.70      977.50
                  continue trial. Tel con with mediator Stone's assistant re
                  availability. E-mail to opposing counsel re stipulation to continue
                  trial and mediation.
10/12/2018        Review and respond to e-mail from Erin G re settlement agreement.       P. Minoofar         575.00              0.20      115.00
10/15/2018        Review e-mail from Erin G re revisions to amendment to settlement       P. Minoofar         575.00              0.20      115.00
                  agreement. E-mail to Robert B.
10/19/2018        Review and analyze revisions to amendment to settlement                 P. Minoofar         575.00              0.70      402.50
                  agreement from Erin G.
10/22/2018        Tel con with Erin G re revision to settlement agreement. Revise         P. Minoofar         575.00              1.50      862.50
                  settlement agreement per discussions with Erin G. Review further
                  comments by Erin G. Tel con with Robert B re revisions to the
                  settlement agreement.
10/23/2018        Tel con with Robert B re revisions to amendment. E-mail to clients      P. Minoofar         575.00              0.90      517.50
                  re execution of amendment. Finalize amendment.
10/24/2018        Follow-up e-mail to clients re execution of amendment. Review           P. Minoofar         575.00              0.30      172.50
                  plaintiffs' signatures to amendment.
10/29/2018        E-mail exchange with Robert B re execution of amendment.                P. Minoofar         575.00              0.40      230.00
                  E-mail to client re the same. E-mail to Charles J re stip to continue
                  trial.
10/31/2018        Review letters re execution of depo transcripts by Gilbertson and       P. Minoofar         575.00              0.20      115.00
                  Mettle.
10/29/2018        Consulting Fee (coverage counsel)                                       Costs               5,460.00            1.00    5,460.00
10/29/2018        Atkinson-Baker: A certified coy of the reporter's transcript of the     Costs               1,151.10            1.00    1,151.10
                  deposition of David Gilbertson, taken on 8/29/2018.




                                                                                          Total This Invoice                       $14,509.10
                                                                                             Payments/Credits                             $0.00

                                                                                          Total Outstanding                        $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                              Desc
                                               Main Document     Page 28 of 54




                                                                                                 Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                       Invoice No.:      7298
c/o Lawrence Perkins, CRO                                                                        Invoice Date:     1/18/2019
400 S. Hope St. Suite 1050                                                                       Due Date:         2/4/2019
Los Angeles, CA 90004                                                                                              adv. ProLien Services
                                                                                                 Matter:



Service Date Description                                                                Professional      Rate       Quantity          Total
11/1/2018         Tel con with David G re release of funds to plaintiffs. E-mail        P. Minoofar       575.00            0.20      115.00
                  exchange with Robert B re and David G re the same.
11/5/2018         Follow-up e-mail to clients re mediation and trial schedule.          P. Minoofar       575.00            0.10       57.50
11/7/2018         Draft Declaration of P Minoofar in Support of Motion for Leave to     D. Ramos          395.00            2.70    1,066.50
                  Amend Expert Designation, identify exhibits in support, research re
                  Barbara L Hall, PE.
11/8/2018         Tel con with Erin G and Nicolas T re overall case and mediation       P. Minoofar       575.00            1.60      920.00
                  strategy. Meeting with David G re mediation and trial strategy.
11/9/2018         E-mails to mediators re availability in Dec 2018/Jan 2019.            P. Minoofar       575.00            0.20      115.00
11/19/2018        Review and finalize e-mail to Erin G, Nicholas T and Brad S re        P. Minoofar       575.00            0.80      460.00
                  defect list, cost or repair, mediation and trial. Review file.
11/21/2018        E-mail exchange with Nicolas T re mediation and trial dates.          P. Minoofar       575.00            0.10       57.50
12/3/2018         Copies                                                                Costs             0.15            140.00       21.00




                                                                                        Total This Invoice                    $2,812.50
                                                                                           Payments/Credits                         $0.00

                                                                                        Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                             Desc
                                              Main Document     Page 29 of 54




                                                                                               Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                     Invoice No.:      7299
c/o Lawrence Perkins, CRO                                                                      Invoice Date:     1/18/2019
400 S. Hope St. Suite 1050                                                                     Due Date:         1/18/2019
Los Angeles, CA 90004                                                                                            adv. ProLien Services
                                                                                               Matter:



Service Date Description                                                              Professional      Rate       Quantity           Total
12/17/2018        E-mail to Erin G re mediation and trial dates.                      P. Minoofar       575.00            0.20       115.00
12/28/2018        Review requests for dismissal from ProLien. E-mail to Robert B re   P. Minoofar       575.00            0.60       345.00
                  defect on requests for dismissal. E-mail to Uzzi Re requests for
                  dismissal.
1/2/2019          Postage                                                             Costs             1.00              0.47           0.47
1/3/2019          Copies                                                              Costs             0.15             32.00           4.80




                                                                                      Total This Invoice                         $465.27
                                                                                         Payments/Credits                          $0.00

                                                                                      Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                           Desc
                                               Main Document     Page 30 of 54




                                                                                              Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                    Invoice No.:      7517
c/o Lawrence Perkins, CRO                                                                     Invoice Date:     3/18/2019
400 S. Hope St. Suite 1050                                                                    Due Date:         3/18/2019
Los Angeles, CA 90004                                                                                           adv. ProLien Services
                                                                                              Matter:



Service Date Description                                                             Professional      Rate       Quantity          Total
1/3/2019          Review and respond to Uzzi R re effect of request for dmissal on   P. Minoofar       575.00            1.00      575.00
                  defaulted parties. Research re the same. E-mail exchange with
                  Robert B re dismissals by ProLien and Pioneer.
1/4/2019          Review notice of OSC hearing.                                      P. Minoofar       575.00            0.20      115.00
1/14/2019         Review and revise stipulation to continue trial.                   P. Minoofar       575.00            0.50      287.50
2/1/2019          Legal research                                                     Costs             1.00            192.00      192.00
2/1/2019          Court Efiling fee re Request for dismissal                         Costs             9.71              1.00        9.71
2/3/2019          Postage                                                            Costs             1.00              0.94        0.94




                                                                                     Total This Invoice                    $1,180.15
                                                                                        Payments/Credits                         $0.00

                                                                                     Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                              Desc
                                               Main Document     Page 31 of 54




                                                                                                 Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                       Invoice No.:      7545
c/o Lawrence Perkins, CRO                                                                        Invoice Date:     3/29/2019
400 S. Hope St. Suite 1050                                                                       Due Date:         3/29/2019
Los Angeles, CA 90004                                                                                              adv. ProLien Services
                                                                                                 Matter:



Service Date Description                                                                Professional      Rate       Quantity          Total
2/5/2019          Tel appearance in LA Superior Court re OSC re dismissal.              P. Minoofar       575.00            1.50      862.50
                  Follow-up e-mail to clients re the same.
2/13/2019         Follow-up e-mails to mediators re availability. E-mail to David G     P. Minoofar       575.00            0.40      230.00
                  re whether BK stay applies to affirmative claims of clients.
2/15/2019         Commence drafting e-mail to clients re jury trial, mediation, and     P. Minoofar       575.00            1.00      575.00
                  other strategy issues.
2/17/2019         Review and finalize e-mail to clients re jury trial, mediation, and   P. Minoofar       575.00            0.30      172.50
                  other strategy issues.
2/19/2019         Review and respond to multiple e-mails re mediation.                  P. Minoofar       575.00            0.30      172.50
2/25/2019         Review e-mails from mediator's office re mediation. Tel con with      P. Minoofar       575.00            0.30      172.50
                  Erin Z re invoice issued.
2/26/2019         E-mail to client re mediation.                                        P. Minoofar       575.00            0.20      115.00
3/4/2019          Court filing fees: notice of OSC re dismissal                         Costs             9.65              1.00        9.65
3/4/2019          Court filing fees: proof of service re notice of OSC re dismissal     Costs             9.65              1.00        9.65
3/4/2019          CourtCall                                                             Costs             124.00            1.00      124.00




                                                                                        Total This Invoice                    $2,443.30
                                                                                           Payments/Credits                         $0.00

                                                                                        Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                            Desc
                                              Main Document     Page 32 of 54




                                                                                              Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                    Invoice No.:      7624
c/o Lawrence Perkins, CRO                                                                     Invoice Date:     5/16/2019
400 S. Hope St. Suite 1050                                                                    Due Date:         5/16/2019
Los Angeles, CA 90004                                                                                           adv. ProLien Services
                                                                                              Matter:



Service Date Description                                                             Professional      Rate       Quantity           Total
3/1/2019          Tel appearance in LA Superior Court re Trial Setting Conference.   P. Minoofar       575.00            0.50       287.50
                  Multiple e-mails re mediation.
4/5/2019          CourtCall                                                          Costs             124.00            1.00       124.00
4/22/2019         Parking                                                            Costs             35.00             1.00        35.00




                                                                                     Total This Invoice                         $446.50
                                                                                        Payments/Credits                          $0.00

                                                                                     Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                                 Desc
                                               Main Document     Page 33 of 54




                                                                                                    Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                          Invoice No.:      7643
c/o Lawrence Perkins, CRO                                                                           Invoice Date:     5/16/2019
400 S. Hope St. Suite 1050                                                                          Due Date:         5/16/2019
Los Angeles, CA 90004                                                                                                 adv. ProLien Services
                                                                                                    Matter:



Service Date Description                                                                 Professional        Rate       Quantity          Total
4/9/2019          Review documents in preparation for mediation. Draft 8 e-mails to      P. Minoofar         575.00            2.10    1,207.50
                  Bryan Forbes re key documents for mediation.
4/11/2019         Tel con with Bryan F re preparation for mediation and additional       P. Minoofar         575.00            2.50    1,437.50
                  information needed. E-mail to Bryan F re the same. Review file.
4/16/2019         Commence drafting mediation brief. Review file.                        P. Minoofar         575.00            1.60      920.00
4/17/2019         Continue drafting mediation brief. Review file.                        P. Minoofar         575.00            4.70    2,702.50
4/18/2019         Complete drafting mediation brief. Review file. E-mail to client re    P. Minoofar         575.00            2.80    1,610.00
                  mediation.
4/18/2019         Review correspondence regarding expert depositions to determine        D. Ramos            395.00            2.10      829.50
                  whether cross-defendants ever renoticed Forbes' deposition, and
                  whether the issue of the 4 or 5 year statutes ever arose.
4/22/2019         Tel con with Bryan F re mediation presentation. Follow-up e-mail       P. Minoofar         575.00            6.10    3,507.50
                  to Bryan F. Review files. Multiple tel con with Bryan F re
                  mediation presentation. Attend mediation at Signature offices in
                  Los Angeles.
4/22/2019         Legal Research regarding motions to specially set a matter for trial   D. Ramos            395.00            3.60    1,422.00
                  after the 4 year statute has run, and showing required.
4/28/2019         Legal Research regarding diligence, versus dilatory conduct, and       D. Ramos            395.00            2.00      790.00
                  excuse for failure to bring a matter to trial until the eve of the 5
                  year statute.
4/30/2019         Review pleading and discovery files to try to ascertain reasons for    D. Ramos            395.00            2.70    1,066.50
                  not bringing the matter to trial.
5/1/2019          Legal research                                                         Costs               1.00            114.00      114.00
5/3/2019          Copies                                                                 Costs               0.15            309.00       46.35




                                                                                         Total This Invoice                     $15,653.35
                                                                                            Payments/Credits                           $0.00

                                                                                         Total Outstanding                      $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                          Desc
                                              Main Document     Page 34 of 54




                                                                                            Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                  Invoice No.:      7685
c/o Lawrence Perkins, CRO                                                                   Invoice Date:     6/25/2019
400 S. Hope St. Suite 1050                                                                  Due Date:         6/25/2019
Los Angeles, CA 90004                                                                                         adv. ProLien Services
                                                                                            Matter:



Service Date Description                                                          Professional       Rate       Quantity           Total
5/9/2019          Discussion with Pedram Minoofar re research needed on           M. Yaro            395.00            0.60       237.00
                  application of 5-year mandatory dismissal statute to
                  cross-complaints; Research re application of 5-year mandatory
                  dismissal statute to cross-complaints
5/22/2019         Review file re date of filing cross-complaint.                  P. Minoofar        575.00            0.30       172.50
6/1/2019          Legal research                                                  Costs              1.00            230.00       230.00
6/3/2019          copies                                                          Costs              0.15             28.00         4.20
6/3/2019          FedEx                                                           Costs              19.08             1.00        19.08




                                                                                  Total This Invoice                          $662.78
                                                                                     Payments/Credits                           $0.00

                                                                                  Total Outstanding                     $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                             Desc
                                              Main Document     Page 35 of 54




                                                                                               Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                     Invoice No.:      7738
c/o Lawrence Perkins, CRO                                                                      Invoice Date:     8/2/2019
400 S. Hope St. Suite 1050                                                                     Due Date:         8/2/2019
Los Angeles, CA 90004                                                                                            adv. ProLien Services
                                                                                               Matter:



Service Date Description                                                              Professional      Rate       Quantity          Total
6/13/2019         Research re fictitious name filings by clients. Commence drafting   P. Minoofar       575.00            1.20      690.00
                  meet and confer letter to Charles Jenkins.
6/16/2019         Continue researching re fictitious name filings by clients.         P. Minoofar       575.00            0.70      402.50
6/18/2019         Continue researching re fictitious business filings by clients.     P. Minoofar       575.00            1.30      747.50
7/1/2019          Legal research                                                      Costs             1.00            101.00      101.00




                                                                                      Total This Invoice                    $1,941.00
                                                                                         Payments/Credits                         $0.00

                                                                                      Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42          Desc
                                Main Document     Page 36 of 54




                                                                Invoice for Legal Services
Bill To:
Oak River Asset Management                                      Invoice No.:    7781
c/o Lawrence Perkins, CRO                                       Invoice Date:   8/20/2019
400 S. Hope St. Suite 1050                                      Due Date:       8/20/2019
Los Angeles, CA 90004                                                           adv. ProLien Services
                                                                Matter:



Service Date Description                                Professional     Rate     Quantity          Total
8/1/2019          Postage                               Costs            1.00            1.00           1.00




                                                        Total This Invoice                      $1.00
                                                           Payments/Credits                      $0.00

                                                        Total Outstanding                 $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                             Desc
                                              Main Document     Page 37 of 54




                                                                                               Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                     Invoice No.:      7829
c/o Lawrence Perkins, CRO                                                                      Invoice Date:     9/24/2019
400 S. Hope St. Suite 1050                                                                     Due Date:         9/24/2019
Los Angeles, CA 90004                                                                                            adv. ProLien Services
                                                                                               Matter:



Service Date Description                                                              Professional      Rate       Quantity           Total
8/19/2019         Review dba filing retrieved from County of Los Angeles re Liberty   P. Minoofar       575.00            0.20       115.00
                  CMC.
9/5/2019          Attorney-Messenger Services: Court recorder research re Liberty     Costs             108.00            1.00       108.00
                  DBA




                                                                                      Total This Invoice                         $223.00
                                                                                         Payments/Credits                          $0.00

                                                                                      Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                    Desc
                                              Main Document     Page 38 of 54




                                                                                      Invoice for Legal Services
Bill To:
Oak River Asset Management                                                            Invoice No.:      7275b
c/o Lawrence Perkins, CRO                                                             Invoice Date:     10/29/2019
400 S. Hope St. Suite 1050                                                            Due Date:         10/29/2019
Los Angeles, CA 90004                                                                                   adv. ProLien Services
                                                                                      Matter:



Service Date Description                                                     Professional      Rate       Quantity           Total
9/13/2019         Letter to Dvaid G re refund of mediation fees.             P. Minoofar       575.00            0.30       172.50
9/20/2019         Review and respond to e-mail from DBG re status of case.   P. Minoofar       575.00            0.30       172.50




                                                                             Total This Invoice                         $345.00
                                                                                Payments/Credits                          $0.00

                                                                             Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                      Desc
                                               Main Document     Page 39 of 54




                                                                                         Invoice for Legal Services
Bill To:
Oak River Asset Management                                                               Invoice No.:      7322b
c/o Lawrence Perkins, CRO                                                                Invoice Date:     11/20/2019
400 S. Hope St. Suite 1050                                                               Due Date:         11/20/2019
Los Angeles, CA 90004                                                                                      adv. ProLien Services
                                                                                         Matter:



Service Date Description                                                        Professional      Rate       Quantity          Total
10/21/2019        Review discovery records re key docs for trial.               P. Minoofar       575.00            2.40    1,380.00
10/22/2019        Continue reviewing discovery records re key docs for trial.   P. Minoofar       575.00            1.90    1,092.50
10/25/2019        Continue reviewing documents.                                 P. Minoofar       575.00            1.90    1,092.50




                                                                                Total This Invoice                    $3,565.00
                                                                                   Payments/Credits                         $0.00

                                                                                Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                    Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                         Desc
                                                 Main Document     Page 40 of 54




                                                                                              Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                    Invoice No.:      8029
c/o Lawrence Perkins, CRO                                                                     Invoice Date:     12/19/2019
400 S. Hope St. Suite 1050                                                                    Due Date:         12/19/2019
Los Angeles, CA 90004                                                                                           adv. ProLien Services
                                                                                              Matter:



Service Date Description                                                             Professional      Rate       Quantity           Total
11/14/2019        Draft e-mail to client re outline of potential litigation risks.   P. Minoofar       575.00            0.90       517.50




                                                                                     Total This Invoice                         $517.50
                                                                                        Payments/Credits                          $0.00

                                                                                     Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                              Desc
                                               Main Document     Page 41 of 54




                                                                                                 Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                       Invoice No.:      8174
c/o Lawrence Perkins, CRO                                                                        Invoice Date:     2/20/2020
400 S. Hope St. Suite 1050                                                                       Due Date:         2/20/2020
Los Angeles, CA 90004                                                                                              adv. ProLien Services
                                                                                                 Matter:



Service Date Description                                                                Professional      Rate       Quantity          Total
1/22/2020         Preliminary review motion to dismiss by Pioneer. Draft meet and       P. Minoofar       575.00            1.80    1,035.00
                  conffer letter to Charles J re expert discovery.
1/23/2020         E-mail to Charles J re exhibits to motion to dismiss. Finalize meet   P. Minoofar       575.00            0.50      287.50
                  and confer letter.
1/30/2020         Tel con with Charles J re settlement.                                 P. Minoofar       575.00            0.20      115.00
1/31/2020         Review meet and confer letter from Charles J re experts.              P. Minoofar       575.00            0.20      115.00
2/1/2020          Copies                                                                Costs             0.15             79.00       11.85
2/1/2020          Postage                                                               Costs             1.00              0.50        0.50




                                                                                        Total This Invoice                    $1,564.85
                                                                                           Payments/Credits                         $0.00

                                                                                        Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                               Desc
                                               Main Document     Page 42 of 54




                                                                                                  Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                        Invoice No.:      8202
c/o Lawrence Perkins, CRO                                                                         Invoice Date:     4/10/2020
400 S. Hope St. Suite 1050                                                                        Due Date:         4/10/2020
Los Angeles, CA 90004                                                                                               adv. ProLien Services
                                                                                                  Matter:



Service Date Description                                                                 Professional      Rate       Quantity          Total
2/3/2020          Review file and prepare letter to client re facts of case, and trial   P. Minoofar       575.00            1.30      747.50
                  preparation.
2/4/2020          Review and respond to email from Charles J re settlement.              P. Minoofar       575.00            0.20      115.00
2/4/2020          Continue reviewing file and preparing letter to client re facts of     P. Minoofar       575.00            2.30    1,322.50
                  case, and trial preparation.
2/7/2020          Tel con with Charles J re settlement offer from defendants. Tel con    P. Minoofar       575.00            0.40      230.00
                  with David G re the same.
2/14/2020         E-mail exchange with Charles J re settlement. Finalize letter to       P. Minoofar       575.00            2.50    1,437.50
                  client re trial preparation and settlement recommendation.
                  Commence drafting settlement agreement. Tel con with David G re
                  the same. Review file.
2/17/2020         Review and revise settlement agreement.                                P. Minoofar       575.00            0.60      345.00
2/19/2020         E-mail exchange with Erin G re settlement.                             P. Minoofar       575.00            0.10       57.50
2/24/2020         E-mail exchanges with Erin G re draft settlement agreement.            P. Minoofar       575.00            0.70      402.50
                  Review and revise settlement agreement per Erin G's comments.
                  Review file re Pioneer's general liability carrier.
2/27/2020         Review revisions to settlement agreement from Charles J. E-mail        P. Minoofar       575.00            0.40      230.00
                  to coverage counsel re the same.
2/28/2020         E-mail exchange with coverage counsel re settlement agreement.         P. Minoofar       575.00            0.80      460.00
                  Follow-up call with coverage counsel re carrier's refusal to sign
                  agreement. Revise settlement agreement per discussions with
                  coverage counsel. E-mail to client re the same.
3/1/2020          Copies                                                                 Costs             0.15             33.00           4.95
3/1/2020          Postage                                                                Costs             1.00              1.30           1.30




                                                                                         Total This Invoice                    $5,353.75
                                                                                            Payments/Credits                         $0.00

                                                                                         Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                              Desc
                                              Main Document     Page 43 of 54




                                                                                                Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                      Invoice No.:      8223
c/o Lawrence Perkins, CRO                                                                       Invoice Date:     4/27/2020
400 S. Hope St. Suite 1050                                                                      Due Date:         4/27/2020
Los Angeles, CA 90004                                                                                             adv. ProLien Services
                                                                                                Matter:



Service Date Description                                                               Professional      Rate       Quantity           Total
3/2/2020          E-mail exchange with Charles J re settlement agreement. E-mail to    P. Minoofar       575.00            0.50       287.50
                  client re the same.
3/4/2020          Prepare redlined and clean settlement agreement. E-mail to Charles   P. Minoofar       575.00            0.40       230.00
                  J re final comments to settlement agreement.
3/6/2020          Revise and finalize settlement agreement. E-mail to Charles J re     P. Minoofar       575.00            0.40       230.00
                  the same. E-mail to client re the same.
3/30/2020         Review and respond to e-mail from counsel and court re settlement.   P. Minoofar       575.00            0.20       115.00




                                                                                       Total This Invoice                         $862.50
                                                                                          Payments/Credits                          $0.00

                                                                                       Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                 Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                            Desc
                                              Main Document     Page 44 of 54




                                                                                              Invoice for Legal Services
Bill To:
Oak River Asset Management                                                                    Invoice No.:      8267
c/o Lawrence Perkins, CRO                                                                     Invoice Date:     6/23/2020
400 S. Hope St. Suite 1050                                                                    Due Date:         6/23/2020
Los Angeles, CA 90004                                                                                           adv. ProLien Services
                                                                                              Matter:



Service Date Description                                                             Professional      Rate       Quantity           Total
5/20/2020         Review order approving settlement agreement. E-mail to Charles J   P. Minoofar       575.00            0.40       230.00
                  re release of settlement funds.




                                                                                     Total This Invoice                         $230.00
                                                                                        Payments/Credits                          $0.00

                                                                                     Total Outstanding                    $72,962.98
        Case 2:16-bk-19233-ER                  Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42             Desc
                                               Main Document     Page 45 of 54




                                                                                Invoice for Legal Services
Bill To:
Oak River Asset Management                                                      Invoice No.:      8338
c/o Lawrence Perkins, CRO                                                       Invoice Date:     8/3/2020
400 S. Hope St. Suite 1050                                                      Due Date:         8/3/2020
Los Angeles, CA 90004                                                                             adv. ProLien Services
                                                                                Matter:



Service Date Description                                               Professional      Rate       Quantity           Total
6/12/2020         Draft request for dismissal of cross-complaint.      P. Minoofar       575.00            0.20       115.00




                                                                       Total This Invoice                         $115.00
                                                                          Payments/Credits                          $0.00

                                                                       Total Outstanding                    $72,962.98
Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                        Main Document     Page 46 of 54
Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                        Main Document     Page 47 of 54




                            EXHIBIT “2”
   Case 2:16-bk-19233-ER        Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                                Main Document     Page 48 of 54

Inv. Date     Fees             Costs           Total
    Sep-20       $19,401.00        $670.43           $20,071.43
    Oct-20        $7,898.00       $6,611.10          $14,509.10
    Nov-20        $2,791.50         $21.00            $2,812.50
    Dec-20         $460.00           $5.27             $465.27
    Jan-19         $977.50         $202.65            $1,180.15
    Feb-19        $2,300.00        $143.30            $2,443.30
   Mar-19          $287.50         $159.00             $446.50
    Apr-19       $15,494.00        $159.35           $15,653.35
   May-19          $409.50         $253.28             $662.78
    Jun-19        $1,840.00        $101.00            $1,941.00
     Jul-19         $0.00            $1.00              $1.00
    Aug-19         $115.00         $108.00             $223.00
    Sep-19         $345.00           $0.00             $345.00
    Oct-19        $3,565.00          $0.00            $3,565.00
    Nov-19         $517.50           $0.00             $517.50
    Jan-20        $1,552.50         $12.35             1564.85
    Feb-20        $5,347.50          $6.25             5353.75
   Mar-20          $862.50           $0.00             $862.50
   May-20          $230.00           $0.00             $230.00
    Jun-20         $115.00           $0.00             $115.00
Primus                            $2,499.00
                    $64,509.00      $10,952.98            $75,461.98
Case 2:16-bk-19233-ER   Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42   Desc
                        Main Document     Page 49 of 54




                            EXHIBIT “3”
           Case
5/1/2017 Ymsllp | Los2:16-bk-19233-ER
                      Angeles Labor and EmploymentDoc     247 Filed
                                                  Litigation,Business        09/30/20
                                                                      Litigation,              Entered
                                                                                  Real Estate and            09/30/20
                                                                                                  construction                12:51:42
                                                                                                               Litigation | Los               Desc
                                                                                                                                Angeles Employment & Civil Litiga...
                                                        Main Document                 Page 50 of 54
                                                       Our law firm is based in Los Angeles. We represent clients in all forms of
  Our Firm                                             civil litigation. But, each of attorneys focuses on his or her own
                                                       specialized field. Our specialists focus on labor and employment
                                                       litigation, business litigation, real estate and construction litigation, and
                                                       intellectual property and entertainment litigation. We have successfully
  litigated and tried cases in every forum, including federal and state courts and arbitration. We also handle all forms of real
  estate transactional matters, including the purchase, sale and lease of real estate.




  We are former “big firm” lawyers, with an established record of accomplishment and success. Our attorneys have been
  recognized by such honors as being named “Super Lawyers;” ranked AV (highest rating) by the prestigious Martindale
  Hubbell; and being selected as American Lawyer Magazine’s “2013 Go-To Law Firm for the Top 500 Companies.”

  Our attorneys practiced law at prominent large law firms in Los Angeles, including Proskauer Rose LLP, and Sidley Austin
  LLP where we litigated “bet-the-company” cases on behalf of clients ranging from Fortune 500 companies and public entities
  to entrepreneurs and individuals. Our transactional lawyers regularly handle multi-million dollar real estate deals not just in
  Los Angeles, but all over California. We are graduates of top Los Angeles law schools – UCLA, USC, and Loyola – and we
  are leaders in our community.

  Now, we build on the knowledge and experience that we gained at the big firms to deliver first-rate representation and results,
  with unrivaled personal attention. As a small firm, we lack the costly overhead structure that has caused hourly rates at
  larger firms to balloon in recent years. We strive to keep our costs low so that we can pass those cost savings to our
  clients. And, we offer alternative billing arrangements, such as contingency fee arrangements, especially in employment
  disputes.

  Our commitment to excellent client service begins with the fundamentals: technical expertise, constant communication with
  our clients, and an emphasis on finding creative solutions to our clients’ problems.




http://ymsllp.com/our-firm/                                                                                                                                      1/1
5/1/2017    Case 2:16-bk-19233-ER
                           Real Estate andDoc  247 LawFiled
                                          Construction        09/30/20
                                                       | Los Angeles         Entered
                                                                     Employment             09/30/20
                                                                                & Civil Litigation Lawyers12:51:42
                                                                                                          - Ymsllp   Desc
                                          Main Document             Page 51 of 54
                                                         While the real estate and construction industries were built on the
  Real Estate And                                        maxim of “freedom of contracting,” over the years, both industries have
  Construction Law




  become the subject of significant regulation. We assist clients in navigating the regulations applicable in all aspects of
  commercial real estate and construction transactions from purchase and sale agreements, mezzanine loans, bridge loans,
  permanent financing, contracting with design professionals, contracting with general contractors, subcontractors, and
  material suppliers, and project close-out issues.

  When disputes arise in real estate or construction transactions, we have substantial experience litigating those issues, from
  breach of contract disputes to design professional’s liens, mechanic’s liens, stop notice claims (both public and private
  projects) and surety bond claims.

  Real Estate and Construction Transactions

  We assist our clients in all aspects of commercial real estate transactions from preparing and negotiating purchase and sale
  agreements, to negotiating mezzanine loans, bridge loans and permanent financing to ensure a successful acquisition or
  refinancing of the real property by our client.

  After acquisition, we assist our clients in negotiating contracts with design professionals, and contractors (general
  contractors, subcontractors and material suppliers) who will be in charge of the development of the property. Based
  on changes in California law, we are prepared to provide advice to clients regarding indemnity, insurance, payment, and
  mechanic’s lien issues.

  Once development starts, we are prepared to assist our clients with issues relating to risk management, contract
  administration, pricing and scheduling of changes. Finally, once the development is completed, we assist our clients with
  typical project close-out issues.

  Construction Litigation

  We have extensive expertise in litigating disputes on behalf of owners, developers, general contractors, subcontractors,
  material suppliers, and sureties in public and private construction projects.

  We assist our clients in litigating contract, quantum meruit, design professional’s lien, mechanic’s lien, stop notice, and
  surety bond claims. We have litigated these types of disputes in every forum (state courts, federal courts, private
  arbitration, and judicial reference) and understand the complexity and costs involved in these types of dispute. With each
  case, we devise and implement an efficient manner to exchange information among parties to maximize the outcome for our
  client.

  We also litigate construction defect claims and are well-versed in the laws which apply to such claims.

  Our professionals have represented contractors in every type of public and private projects, including power generation
  facilities, high-rise office buildings, hotels, hospitals, single-family residential developments, condominiums, apartment
  buildings, parking structures, gas stations and shopping centers, small local parks, wastewater treatment facilities, schools,
  universities, hospitals, and other commercial and other multi-million dollar capital improvements.


http://ymsllp.com/real-estate-and-construction-law/                                                                            1/2
5/1/2017 Case 2:16-bk-19233-ER
                         Real Estate andDoc  247 LawFiled
                                        Construction        09/30/20
                                                     | Los Angeles         Entered
                                                                   Employment             09/30/20
                                                                              & Civil Litigation Lawyers12:51:42
                                                                                                        - Ymsllp   Desc
  Real Estate Litigation                Main    Document          Page   52   of 54

  Our experience encompasses virtually every type of real estate dispute involving lenders, commercial landlords and tenants,
  buyers and sellers of real estate. We assist clients in negotiations with lenders, including discounted payoffs (DPOs), and
  loan modifications.

  We also have expertise in seeking provisional remedies, and we frequently represent clients in foreclosures and
  receiverships and unlawful detainers.

  Insurance Bad Faith

  We advise and represent clients in insurance coverage disputes in a wide range of areas, including products liability, property
  damage and loss, construction defect, and errors and omissions.




http://ymsllp.com/real-estate-and-construction-law/                                                                             2/2
Case 2:16-bk-19233-ER                Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                                       Desc
                                     Main Document     Page 53 of 54

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is: 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document entitled SECOND AND FINAL APPLICATION OF
  4   SPECIAL LITIGATION COUNSEL, YADEGAR, MINOOFAR & SOLEYMANI LLP FOR APPROVAL OF
      FEES AND REIMBURSEMENT OF EXPENSES; DECLARATION OF PEDRAM MINOOFAR IN
  5   SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
      required by LBR 5005-2(d); and (b) in the manner stated below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On September 30, 2020, I checked the CM/ECF docket for this bankruptcy
  8   case or adversary proceeding and determined that the following persons are on the Electronic Mail
      Notice List to receive NEF transmission at the email addresses stated below:
  9
          •     Robert T Bryson rbryson@elllaw.com, lmarquez@robinscloud.com
 10       •     Robert Thomas Bryson rbryson@robinscloud.com, lmarquez@robinscloud.com
          •     John-Patrick M Fritz jpf@lnbyb.com, JPF.LNBYB@ecf.inforuptcy.com
 11       •     Barry S Glaser bglaser@lkfirm.com, jlee@lkfirm.com
          •     David B Golubchik dbg@lnbyb.com, stephanie@lnbyb.com
 12       •     Erin E Gray egray@pszjlaw.com
          •     Gail S Greenwood ggreenwood@pszjlaw.com, rrosales@pszjlaw.com
 13       •     David S Henshaw david@henshawlaw.com, info@henshawlaw.com
          •     Eve H Karasik ehk@lnbyb.com
 14       •     Jeffrey S Kwong jsk@lnbyb.com, jsk@ecf.inforuptcy.com
          •     Kelly L Morrison kelly.l.morrison@usdoj.gov
 15       •     Giovanni Orantes go@gobklaw.com, gorantes@orantes-
                law.com,cmh@gobklaw.com,gobklaw@gmail.com,go@ecf.inforuptcy.com;orantesgr8912
 16             2@notify.bestcase.com
          •     Uzzi O Raanan uraanan@DanningGill.com,
 17             DanningGill@gmail.com;uraanan@ecf.inforuptcy.com
          •     Jeremy V Richards jrichards@pszjlaw.com,
 18             bdassa@pszjlaw.com;imorris@pszjlaw.com
          •     United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
 19
 20   2. SERVED BY UNITED STATES MAIL: On September 30, 2020, I served the following persons
      and/or entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a
      true and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid,
 21   and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 22
 23   Oak River Asset Management LLC
      400 S. Hope St., Suite 1050
 24   Los Angeles, CA 90071-2836
 25                                                                           Service information continued on attached page
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:16-bk-19233-ER                Doc 247 Filed 09/30/20 Entered 09/30/20 12:51:42                                       Desc
                                     Main Document     Page 54 of 54

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on September 30, 2020, I served the following persons and/or entities by personal delivery, overnight
      mail service, or (for those who consented in writing to such service method), by facsimile transmission
  3   and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or
      overnight mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      Served By Overnight Mail
  5   Hon. Ernest M. Robles
      United States Bankruptcy Court
  6   Edward R. Roybal Federal Building
      255 E. Temple Street, Suite 1560 / Ctrm 1568
  7   Los Angeles, CA 90012

  8
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  9   true and correct.

 10    September 30, 2020                    Stephanie Reichert                          /s/ Stephanie Reichert
       Date                                  Type Name                                   Signature
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
